I concur. It appears to me that the Commission could, as reasonable men, conclude that the applicant had not carried his burden of proof that the germs which entered the portal of the broken blister came from the industry or if from the person of the applicant because of operations connected with the industry; moreover, that under the evidence the Commission could choose between inferences as to whether the blisters were caused by operational activity in the industry or from causes originating in the person of the applicant. On the question as to whether the blisters broke by reason of industrial activities it would be far more difficult for the Commission to find that such had not arisen out of or in the course of the employment but it is not clear that the Commission would have been impelled to so find. But even granted it was impelled to so find, it is the infection caused by the germs through the portal of entry furnished by the broken blisters which is the accident (if an accident) causing the disability. If from the evidence the commissioners may infer that the infection entering the portal produced by industrial activity was itself referable to the industry, we of course would not overturn such finding, but when the evidence also supports the opposite conclusion we will not overturn that. Such is the case here. Viewing the matter as I do I cannot see that Smith
v. Industrial Comm., 104 Utah 318, 140 P.2d 314, is applicable. *Page 332